Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 and 5-11 are allowed over the prior art of record. Claims 4 and 12-18 have been canceled

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 and 08/27/2021 was filed after the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach and suggest as a combination the limitations, wherein a program to specify slice IDs of network slices associated with data messages and to provide the slice IDs to the data plane forwarding circuit to perform slice-based forwarding operation based on the provided slice IDs; the control plane providing the slice ID for a data message with a configuration instruction to configure the data plane forwarding circuit to store a record that associates a flow identifier of the data message with the slice ID, after matching another data message's flow identifier with the record's flow identifier, the data plane circuit uses the record's slice ID to identify another record that specifies a forwarding operation based on the slice ID. Furthermore, the prior art fails to suggest a program to specify slice IDs of network slices associated with data messages and to provide the slice IDs to the data plane forwarding circuit to perform slice-based forwarding operation based on the provided slice IDs; wherein the non-transitory machine readable further stores a set of one or more service programs to perform a set of slice-based service operations on data messages for which the slice- ID specifying program ; the control plane circuit configures, for each slice ID that the slice-ID specifying program specifies the slice ID, the data plane forwarding circuit to identify the slice ID; F435.04-- 3 --before the data plane forwarding circuit is configured for a flow, the set of service programs perform the set of slice-based operations on a group of data messages in the flow and the control plane circuit provides the processed data messages in the group to the data plane forwarding circuit to forward within a network
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454